Memorandum by the Court. The awards rest solely on proof of reproduction cost less depreciation, without any indication that either property was unique or a specialty (Guthmuller v. State of New York, 23 A D 2d 597). Determinations thus bottomed on erroneous principles of law must, of course, be rejected (Matter of Huie [Fletcher], 2 N Y 2d 168, 171). Orders reversed, on the law and the facts, and cases remanded to Special Term for remittal to a new commission for rehearing and determination, without costs. Gibson, P. J., Herlihy, Reynolds and Staley, Jr., JJ., concur; Taylor, J., not voting.